Case 3:18-cv- s
Se, 3:18-cv-02756-GRG=WKGeMPOSMmeGm OPEORFUM SOME! PagelD.17 Page 1 of
ge 1 of 1

EEOC Form 1

a
DISMISSAL AND NOTICE OF RIGHTS
From: San Diego Local Office

To: Jesse Banaga
519 Casselman St Apt A 555 W. Beech Street
Chula Vista, CA 91910 Suite 504
San Diego, CA 92101

ggrieved whose identity is
1601.7(4,
Telephone No.

ime On behalf of person(s) a
CONFIDENTIAL (29 CFR
EEOC Charge No. EEOC Representative
lan Shoff,
(619) 557-7286

488-2018-00302 Investigator
S CHARGE FOR THE FOLLOWING REASON:

THE EEOC IS CLOSING ITS FILE ON THI.
fea] The facts alleged in the charge fail to state a claim under any of the s

=

tatutes enforced by the EEOC.

alleged EPA underpayment. 1
before you file suit may not be col

 
